564 So.2d 1083 (1990)
STATE of Florida, Petitioner,
v.
Luz Piedad JIMENO, et al., Respondents.
No. 75057.
Supreme Court of Florida.
July 26, 1990.
Robert A. Butterworth, Atty. Gen., and Michael J. Neimand, Asst. Atty. Gen., Miami, for petitioner.
Sidney Efronson and Ramon Tourgeman of the Law Offices of Sidney Efronson, Miami, for respondents.
*1084 GRIMES, Justice.
We accepted jurisdiction[1] to review State v. Jimeno, 550 So.2d 1176 (Fla. 3d DCA 1989), wherein the district court of appeal certified as being of great public importance a question concerning the lawfulness of searching a closed container after consent has been given to search a motor vehicle for narcotics.
We agree with respondents that under State v. Wells, 539 So.2d 464 (Fla. 1989), aff'd, ___ U.S. ___, 110 S.Ct. 1632, 109 L.Ed.2d 1 (1990), the consent to search a vehicle does not extend to a closed container found inside the vehicle.
Therefore, we approve the decision of the district court of appeal.
It is so ordered.
SHAW, C.J., and OVERTON, EHRLICH, BARKETT and KOGAN, JJ., concur.
McDONALD, J., dissents.
NOTES
[1]  Art. V, § 3(b)(4), Fla. Const.